
	

114 HR 2760 IH: American Indian Trust Responsibility Review Act of 2015
U.S. House of Representatives
2015-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2760
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2015
			Mr. Gosar (for himself, Mr. Franks of Arizona, Mr. Rangel, Mr. Young of Alaska, Mrs. Kirkpatrick, Mr. Cárdenas, Mr. Jones, Mr. Perlmutter, Mr. Tipton, Mr. Mullin, Mr. LaMalfa, Mr. Sablan, Mr. Honda, Mr. Cook, Mr. Schweikert, Mrs. Dingell, Mr. Zinke, Mrs. Torres, and Mr. Salmon) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To establish the American Indian Trust Review Commission, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the American Indian Trust Responsibility Review Act of 2015. 2.Congressional findingsCongress finds as follows:
 (1)The Final Report of the American Indian Policy Review Committee, published in 1977, made a number of recommendations regarding the United States administration of its trust relationship with federally recognized Indian tribes and their members, many of which have not been implemented.
 (2)There has been no general, comprehensive review of the United States trust relationship with federally recognized Indian tribes since the publication of the Final Report of the American Indian Policy Review Committee.
 (3)The trust relationship has evolved over time and there is a clear need to re-examine the administration of the United States constitutional trust responsibility.
 (4)The duties administered by Federal agencies charged with protecting federally recognized Indian tribal trust resources and providing services often conflict with other duties discharged by the same or separate Federal agencies and departments and it is the beneficiaries of the trust relationship that suffer as a result.
 (5)In carrying out its trust responsibilities to federally recognized Indian tribes and their members, it is crucial that Congress have the benefit of a review of the United States trust relationship with federally recognized Indian tribes to improve its ability to exercise oversight over the executive branch, pursue policies to empower tribal self-determination, and better administer the trust relationship.
 3.DeclarationCongress declares that it is timely and essential to conduct a review of the current state of the United States unique trust relationship with federally recognized Indian tribes and their members in order to better administer constitutional trust responsibilities and make necessary revisions in relevant trust statutes, regulations, and policies for the benefit of American Indian people.
		4.Establishment of the American Indian Trust Review Commission
 (a)EstablishmentIn order to carry out the purposes of this Act, there is hereby established the American Indian Trust Review Commission, hereinafter referred to as the Commission.
			(b)Membership
 (1)CompositionThe Commission shall be composed of 12 members, of whom— (A)4 shall be appointed by the President, in consultation with the Secretary of the Interior;
 (B)3 shall be appointed by the Speaker of the House of Representatives, in consultation with the Chairman of the Committee on Natural Resources of the House of Representatives;
 (C)1 shall be appointed by the Minority Leader of the House of Representatives, in consultation with the Ranking Member of the Committee on Natural Resources of the House of Representatives;
 (D)3 shall be appointed by the Majority Leader of the Senate, in consultation with the Chairman of the Committee on Indian Affairs; and
 (E)1 shall be appointed by the Minority Leader of the Senate, in consultation with the Vice Chairman of the Committee on Indian Affairs.
 (2)Diversity of qualificationsIn making appointments to the Commission, every effort shall be made to select individuals whose qualifications are not already represented by other members of the Commission.
 (3)TermEach member shall be appointed for the life of the Commission. (4)Time for Initial AppointmentsThe appointment of the members of the Commission shall be made no later than 60 days after the date of enactment of this Act.
 (c)Commission organizationAt its organizational meeting, the members of the Commission appointed pursuant to subsection (b)(1) of this section shall elect from their members, a Chairman and Vice Chairman immediately thereafter.
 (d)VacanciesVacancies in the membership of the Commission shall not affect the power of the remaining members to execute the functions of the Commission and shall be filled in the same manner as in the case of the original appointment of the member whose seat is vacated.
 (e)QuorumEight members of the Commission shall constitute a quorum, but a smaller number, as determined by the Commission, may conduct hearings.
			5.Duties of the Commission
 (a)Investigation; studyThe Commission shall conduct a comprehensive review of the unique trust relationship between the United States and federally recognized Indian tribes. The study shall include—
 (1)a study and analysis of the Constitution, and relevant treaties, compacts, statutes, judicial interpretations, and Executive orders to determine the attributes of the unique trust relationship between the Federal Government, and federally recognized Indian tribes;
 (2)a review of the policies, practices, and structure of the Federal agencies charged with protecting Indian tribal trust resources and providing services to Indians;
 (3)a management study of the Bureau of Indian Affairs and its ability to discharge its trust responsibilities without conflicting with the duties of other Federal agencies and departments;
 (4)a review of relevant statutes, regulations, and policies to determine the feasibility of authorizing Indian tribes, in their discretion, to assume some or all of the functions, programs, services, and activities now currently undertaken and provided by the Federal Government;
 (5)a compilation, collection, and analysis of data necessary to understand the extent of the needs of federally recognized Indian tribes, including the adequacy of educational systems, health care, public safety, and infrastructure;
 (6)the feasibility of creating high-level positions within the executive branch to provide federally recognized Indian tribes with maximum participation in policy formation and program development, and the viability of a mechanism to ensure the continuation of critical programs for federally recognized Indian tribes;
 (7)an examination of the appropriate role of State and local governments involvement in actions that permit government and public input and the degree to which the Federal Government can adequately balance those interests without conflicting with its trust responsibilities towards federally recognized Indian tribes; and
 (8)the recommendations modifying existing laws, procedures, regulations, policies, and practices as will, in the judgment of the Commission, best serve to carry out the policy and declarations of the purposes of the Commission.
				(b)Hearings
 (1)In generalThe Commission shall hold hearings, meet, act, take testimony, and receive evidence as the Commission considers to be advisable to carry out the duties of the Commission under this Act.
 (2)Public RequirementThe hearings of the Commission shall be open to the public and held in geographically diverse locations.
 (3)PreferenceWhen considering hearing witnesses, the Commission shall exercise a preference to invite elected officials from a federally recognized Indian tribe before seeking participation from any tribal organization.
				6.Powers of the Commission
 (a)Commission rulesThe Commission may make rules respecting its organization and procedures, as it deems necessary, except that no recommendations shall be reported from the Commission unless a majority of the Commission assents.
			(b)Information from Federal, tribal, State, and local agencies
 (1)In GeneralThe Commission may secure directly from a Federal agency such information as the Commission considers to be necessary to carry out this Act.
 (2)Tribal, State, and local AgenciesThe Commission may request the head of any agency of a federally recognized Indian tribe, State, or unit of local government to provide the Commission with such information as the Commission considers necessary to carry out this Act.
				7.Commission personnel
 (a)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.
			(b)Staff
 (1)In generalThe Chairperson of the Commission, in consultation with the Vice Chairman of the Commission, may— (A)without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties; and
 (B)fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.
 (2)Executive director subject to confirmationThe employment of an executive director shall be subject to confirmation by the Commission by a majority of Commission members voting.
 (c)Detail of government employeesAt the request of the Commission, and in the discretion of the relevant agency, any Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
 (d)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.
			8.Report of the commission
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Commission shall submit to the President and Congress a report that contains—
 (1)a detailed statement of findings and conclusions of the Commission; and (2)the recommendations of the Commission for such legislative and administrative actions as the Commission considers appropriate.
 (b)ExtensionThe President may grant an extension to allow the report required under subsection (a) to be submitted not later than 3 years after the date of the enactment of this Act.
 (c)Online accessThe Commission shall make the report required by paragraph (1) publically available on the website of the Department of the Interior.
 9.Nonappplicability of the FACAThe Federal Advisory Committee Act (5 U.S.C. App. 2) shall not apply to the Commission. 10.Termination of the commissionThe Commission shall terminate 30 days after the Commission submits its report under section 8.
		
